ON MOTION FOR REHEARING
PER CURIAM.
In her motion for rehearing appellee cites Tokio Marine & Fire Ins. Co. v. Aldridge, Tex.Civ.App., 21 S.W.2d 547, a writ refused case by our court, as authority for her contention that we were in error in holding her proof for recovery of damages must comply with her written contract with the insurer.
We find no fault with that case. It involved wind and storm damage to a build^-ing as a whole, one piece of property. The building was only partially destroyed and the case was tried on the theory of restoration. In our case the property was totally destroyed. The record as a whole in that case is just so completely different to ours that we do not believe it constitutes any authority on the question here involved.
We are also challenged on a statement in our original opinion to the effect that the general rule requires a showing of no market value before intrinsic value may be shown. We cited a case so holding. However, we respectfully suggest that we also stated that such rule had no application to the instant case because the measure of damages was contracted for in writing by the parties in the insurance policy.
Since the motion for rehearing has not assigned any good reason to cause us to change our original opinion, the motion is overruled, and as stated in our original opinion the judgment of the trial court is reversed and remanded for another trial.